DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Response to Arguments
Applicant's arguments filed on 1/28/2022 have been fully considered but they are not persuasive. Applicant argues that 
[AltContent: connector]
    PNG
    media_image1.png
    233
    1406
    media_image1.png
    Greyscale

[AltContent: connector]
    PNG
    media_image2.png
    167
    1381
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    1413
    media_image3.png
    Greyscale

[AltContent: rect]
    PNG
    media_image4.png
    653
    974
    media_image4.png
    Greyscale

Fig. 10.6.4 of Chen reproduced with annotation to show the shared feedback loop clearly.

However a close observation of prior art of record Chen’s timing diagram, clearly shows that in one switching condition the auxiliary amplifier (12) comprises the same feedback loop of resistance Rf as the main amplifier 11c. The dotted and dot-dashed loops shown in two different switching stages of Chen as reproduced below for ease of reference. It is evident that on a particular switching stage between t4 and t5 (see the timing diagram below with the claim rejection on page 4) when all three switches, i.e. S1, S2 and SR are on, B1 and B2 are on but B3 is off, Auxiliary amplifier has two feedback loops, one through Rf and S1 and the other through Ra and S2 and as the applicant agrees that during normal operation, between t6 and t7 (see the timing a feedback loop through S1 and Rf. So clearly Chen reads on the claim limitation that “the first amplifier and the auxiliary amplifier having a shared feedback loop”,   i.e. the feedback loop through S1 and Rf.  
Since the applicant didn’t do any amendment to the claims, examiner continues to reject the claims as was done in the first non-final office action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“A 62mW Stereo Class-G Headphone Driver with 108 dB Dynamic Range and 600μA/Channel Quiescent Current”, 2013 IEEE International Solid-State Circuits Conference, pp. 181-184, prior art of record).
Regarding claims 1-2, 6 and 11, Chen (i.e. FIG. 10.6.4) discloses a power amplifier (10) as well as a method of power amplification comprising:
a first amplifier (11c, denoted as ‘Main’); and:
an auxiliary amplifier (12a, denoted as ‘Aux’), the first amplifier (11c) and the auxiliary amplifier (12a) having a shared feedback loop (It is evident that on a particular switching stage between t4 and t5 (see the timing diagram below) when all three switches, i.e. S1, S2 and SR are on, B1 and B2 are on but B3 is off, Auxiliary amplifier two feedback loops, one through Rf and S1 and the other through Ra and S2 and during normal operation, between t6 and t7 (see the timing diagram below) when B1, B3 and S1 are on and B2, S2 and SR are off, the MFL loop is on and the main amplifier has a feedback loop through S1 and Rf. So Chen teaches that the first amplifier and the auxiliary amplifier having a shared feedback loop,   i.e. the feedback loop through S1 and Rf.

    PNG
    media_image5.png
    881
    872
    media_image5.png
    Greyscale

Fig. 10.6.4. of Chen reproduced for ease of reference.

claims 2, 6, Chen further teaches in Fig. 10.6.5 that the auxiliary amplifier (12a) is configured to ramp a power amplifier output from ground to an offset voltage by means of the driver output being connected to the auxiliary stage output using a variable resistance switch (SR) to settle the offset, p. 181, right col., 2nd par., lines 11-13, (which inherently ramps to the offset voltage from ground because of the variable resistance) to reduce a pop and/or click (PCN suppression, p. 181, right col., 2nd par).
Per claims 3 & 11, Chen’s audio amplifier further comprising a switch (denoted by SR in Fig. 10.6.4 as shown above) hence has a means for switchably coupling between the auxiliary amplifier (12a) and a power amplifier (11c) output and per claims 7, 8 & 12, Chen also teaches decoupling the first amplifier (11c) of the power amplifier or the auxiliary amplifier (12a) of the power amplifier from the shared feedback loop via a switch and per claims 4, 8 & 13, further comprising a wave generator (Digital Sequencer, 13) configured to control operation of the switch (SR and also for controlling the operation of other switches).
Allowable Subject Matter
Claims 5, 9-10 and 14 are objected to as being dependent upon a rejected base claims 1, 8 and 11 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5, 9-10 and 14 are allowable over the closest prior art of record Chen, because Chen is neither explicit about a binary-weighted switch nor explicit about a second order S-shaped wave for controlling the wave generator. 
Pertinent Prior Arts


    PNG
    media_image6.png
    702
    841
    media_image6.png
    Greyscale
 
Fig. 4. of Yang reproduced for ease of reference.

Zhu teaches in Fig. 2 teaches an audio power amplifier (M5-M8) having a first amplifier; and an auxiliary amplifier (M1-M4), shares first (R3) and second (R4) feedback loop.

    PNG
    media_image7.png
    616
    919
    media_image7.png
    Greyscale
 
Fig. 2. of Zhu reproduced for ease of reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone 


/HAFIZUR RAHMAN/Examiner, Art Unit 2843